I respectfully dissent from the majority opinion. The fact a separate appeal from the Industrial Commission is pending in the trial court in Case No. 00WC449 does not mean the issue of attorney fees already decided by the trial court in Case No. 00WC52 is not ripe for appeal. I would reverse the trial court's August 16, 2000 Judgment Entry, denying appellant attorney fees. The trial court was without jurisdiction to rule on the motion because the underlying case (Case No. 00WC52) was pending on appeal in this Court (Case No. 00CA22) at that time.
  ________________________ WILLIAM B. HOFFMAN, JUDGE